

 
 

--------------------------------------------------------------------------------

 

[Use for draft but remove both lines for executed original]
UC Case No(s).                                           2008-341 and others
Draft date:                                April 16, 2009


EXCLUSIVE LICENSE AGREEMENT
for
PROCESSES FOR MICROFLUIDIC FABRICATION AND OTHER INVENTIONS


This license agreement ("Agreement") is made effective this ______ day of
______________________, 2009 ("Effective Date"), by and between The Regents of
the University of California, a California corporation, having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200 ("The Regents") and Shrink Technologies, Inc., a California
corporation, having a principal place of business at 2038 Corte Del Nogal, suite
110, Carlsbad, California 92011 ("Licensee").


 
BACKGROUND
 


A. Certain inventions, generally characterized as Processes for Microfluidic
Fabrication (collectively "Invention"), were made in the course of research at
the University of California, Merced and for UC Case No. 2008-341 at both the
University of California, Merced and University of California, Berkeley, by Dr.
Michelle Khine and others and are claimed in Patent Rights as defined below.
 
B. To the extent of the actual knowledge of the licensing officer responsible
for the administration of this Agreement, as of the Effective Date, no federal
funds were used in the development of the Invention.  In the event that the
development of the Invention was sponsored by the United States Federal
Government, then, as a consequence, this license would be subject to overriding
obligations to the United States Federal Government under 35 U.S.C. §§ 200-212
and applicable regulations including a non-exclusive, non-transferable,
irrevocable, paid-up license to practice or have practiced the Invention for or
on behalf of the United States Government throughout the world.
 
C. To the extent of the actual knowledge of the licensing officer responsible
for the administration of this Agreement, as of the Effective Date, the
Invention having UC Case No. 2009-041, characterized as " Apparatus and Method
for Culturing Stem Cells", and the Invention having UC Case No. 2009-402,
characterized as “Honeycomb Shrink Wells for Stem Cell Culture”, were sponsored
in part by the California Institute for Regenerative Medicine ("CIRM") and are
subject to CIRM Grant Nos.  RS1-00239-1 and 442120-MK-18213 granted by CIRM to
The Regents.  Under the terms of  CIRM’s Intellectual Property Requirements for
Non-Profit Organizations (17 Cal.Code of Regs. Section 100300), The Regents
agrees i) to make its CIRM-funded patented inventions readily accessible on
reasonable terms, either directly or through a licensee, to other Grantee
Organizations for non-commercial purposes upon request from such Grantee
Organization; ii) if The Regents grants an exclusive license, The Regents is
required to document the development and commercialization capabilities of the
intended licensee and to include terms in the license agreement addressing all
relevant therapeutic and diagnostic uses for which the invention is applicable
and the licensee agrees to diligently develop and to include commercial
development milestones and benchmarks so that development can be assessed and
monitored; iii) if The Regents grants an exclusive license, the licensee must
have a plan in place at the time of commercialization to provide access to
resultant therapies and diagnostics for uninsured California patients and the
exclusive licensee must agree to provide drugs at prices negotiated pursuant to
the California Discount Prescription Drug Program (commencing with California
Health and Safety Code section 130500 et seq.) to eligible Californians under
that program and CIRM may make such plan available for review by the ICOC on an
annual basis; iv) The Regents is required to monitor development activities of
the licensee and to make reports of monitoring activities annually to CIRM; v)
The Regents is required to report to CIRM administrative action to modify or
terminate license rights where necessary; vi) The Regents is required to notify
CIRM prior to any press release that refers to research findings,
collaborations, inventions, patents or licensing activities that arise as a
consequence of CIRM funding and CIRM may decide to participate in a joint press
release; and vii) with regard to CIRM-funded patented inventions, CIRM has
certain March-in Rights.  The CIRM Intellectual Property Requirements for
Non-profit Organizations is attached in Appendix A.  [Need to discuss these
requirements – may need to make modifications to agreement to accommodate]
 
D.       The Licensee has evaluated the Invention under a Secrecy Agreement with
The Regents (UC Control No. 2009-20-0554) with an effective date of April 9,
2009.
 
E.       The Licensee and The Regents have executed an Option Agreement (UC
Control No. 2008-11-0618) with an effective date of June 16, 2008.
 
F.       The Licensee and The Regents, acting on behalf of the University of
California, Merced, have entered into a research agreement on June 16, 2008
(“Research Agreement”).
 
G.       The Licensee wishes to obtain certain rights from The Regents for the
commercial development of the Invention, in accordance with the terms and
conditions set forth herein and The Regents is willing to grant those rights so
that the Invention may be developed and the benefits enjoyed by the general
public.
 
H.       The scope of such rights granted by The Regents is intended to extend
to the scope of the patents and patent applications in Patent Rights, but only
to the extent that The Regents has proprietary rights in and to the Valid Claims
of such Patent Rights.
 
I.       The Licensee is a "small business firm" as defined in 15 U.S.C. §632.
 
J.       Both parties recognize and agree that Earned Royalties are due under
this Agreement with respect to products, services and methods and that such
royalties will be paid with respect to both pending patent applications and
issued patents, in accordance with the terms and conditions set forth herein.
 
K.       Both parties recognize and agree that Earned Royalties due under this
Agreement will be based on the Licensee's or a Sublicensee's last act of
infringement of Patent Rights within the control of the Licensee or a
Sublicensee, regardless of whether the Licensee or a Sublicensee had control
over prior infringing acts; the parties intend that Earned Royalties due under
this Agreement will be calculated based on the Net Sales of the product or
service resulting from the last act of infringement by the Licensee and its
Sublicensees.


- - oo 0 oo - -


The parties agree as follows:


1. DEFINITIONS
           As used in this Agreement, the following terms, whether used in the
singular or plural, shall have the following meanings:
 
1.1 "Affiliate" of the Licensee means any entity which, directly or indirectly,
Controls the Licensee, is Controlled by the Licensee or is under common Control
with the Licensee.  "Control" means (i) having the actual, present capacity to
elect a majority of the directors of such affiliate; (ii) having the power to
direct at least forty percent (40%) of the voting rights entitled to elect
directors; or (iii) in any country where the local law will not permit foreign
equity participation of a majority, ownership or control, directly or
indirectly, of the maximum percentage of such outstanding stock or voting rights
permitted by local law.
 
1.2 "Attributed Income" means the total gross proceeds (exclusive of Earned
Royalties of Sublicensees but including, without limitation, any license fees,
maintenance fees, or milestone payments), whether consisting of cash or any
other forms of consideration and whether any rights other than Patent Rights are
granted, which gross proceeds are received by or payable to the Licensee, any
Affiliate and/or Joint Venture from any Sublicensee in consideration of the
grant of a sublicense under this Agreement. Notwithstanding the foregoing,
Attributed Income shall not include proceeds attributed in such sublicense or
such agreement, arrangement or other relationship to bona fide (i) debt
financing; (ii) equity (and conditional equity, such as warrants, convertible
debt and the like) investments in the Licensee at market value; (iii)
reimbursements of Patent Prosecution Costs actually incurred by the Licensee;
and (iv) reimbursement for the actual cost of documented research and/or
development services undertaken by the Licensee prior to the effective date of
the sublicense for the applicable field of use of such sublicense and
reimbursement for the actual cost of research and/or development services
provided after the effective date of the sublicense by Licensee for the
applicable Sublicensee under such sublicense on the basis of full-time
equivalent ("FTE") efforts of personnel at or below commercially reasonable and
standard FTE rates.  For the avoidance of doubt, any gross proceeds meeting the
definition set forth above in this Article 1.2 shall be “Attributed Income”
irrespective of whether such gross proceeds are received under one or more
separate agreements and irrespective of how such gross proceeds are referred to
or characterized by the Licensee or the Sublicensee.  Also for avoidance of
doubt, once a research and development expense is deducted from Attributed
Income for any sublicense it can not be deducted again for that sublicense or
any other sublicense.
 
1.3 "Combination Product" means a combined Product that contains or uses a
Licensed Product or Licensed Service and at least one other Product or process
(a "Combination Product Component"), where (i) such Combination Product
Component is not a Licensed Product or Licensed Service, (ii) if such
Combination Product Component were removed from such combined Product or
service, the manufacture, use, Sale or import of the resulting Product or
service in or into a particular country would infringe, but for a license, the
same Valid Claim in the country where such manufacture, use, Sale or import
occurs as such combined Product or service, (iii) such Combination Product
Component and such Licensed Product or Licensed Service are Sold separately from
such combined Product or service by the Licensee or any Affiliate, Joint Venture
or Sublicensee, and (iv) the market price of such combined Product is higher
than the market price for such Licensed Product or Licensed Service as a result
of such combined Product or serviced containing or using such Combination
Product Component.
 
1.4 "Earned Royalty" means Sublicensee Royalty (as defined in Paragraph 8.2) and
Royalty (as defined in Paragraph 9.1)
 
1.5 "Field of Use" means all fields unless otherwise amended by the parties to
this Agreement.
 
1.6 “First Commercial Sale” means a bona fide good faith Sale of a Licensed
Product in quantities sufficient to meet market demand.
 
1.7 "Joint Venture" means any separate entity established pursuant to an
agreement between a third party and the Licensee and/or Sublicensee to
constitute a vehicle for a joint venture, in which the separate entity
manufactures, uses, purchases, Sells or acquires Licensed Products from the
Licensee or Sublicensee.
 
1.8 "Licensed Method" means any process, art or method the use or practice of
which, but for the license granted in this Agreement, would infringe, or
contribute to, or induce the infringement of, any Patent Rights in any country
were they issued at the time of the infringing activity in that country.
 
1.9 "Licensed Product" means any Product, including, without limitation, a
Product for use or used in practicing a Licensed Method and any Product made by
practicing a Licensed Method, the manufacture, use, Sale, offer for Sale or
import of which, but for the license granted in this Agreement, would infringe,
or contribute to, or induce the infringement of, any Patent Rights in any
country were they issued at the time of the infringing activity in that country.
 
1.10 "Licensed Service" means any service provided for consideration (whether in
cash or any other form), when such service (i) involves the use of a Licensed
Product; or (ii) involves the practice of a Licensed Method.
 
1.11 "Net Invoice Price" means:
 
1.11.1  
For Licensed Products and Licensed Services Sold to public companies with a
market cap of seventy-five million or less or private companies with retained
earnings of five million or less: (a) the gross invoice price charged and the
value of any other consideration owed to the Licensee and/or any Sublicensee for
such Licensed Product or Licensed Service, or (b) for Combination Products, the
gross invoice price charged and the value of any other consideration owed to the
Licensee and/or any Sublicensee for such Licensed Product or Licensed Service
used in the Combination Product when such Licensed Product or Licensed Service
is Sold separately from such Combination Product, less the following items, but
only to the extent that they actually pertain to the disposition of such
Licensed Product or Licensed Service, are included in the gross invoice price
charged or other consideration owed, and are identified separately on a bill or
invoice:

1.11.1.1  
Allowances actually granted to customers for rejections, chargebacks, returns
and prompt payment and volume discounts;

1.11.1.2  
uncollectible debt up to a maximum of two percent (2%) of the gross invoice
price;

1.11.1.3  
Freight, transport packing and insurance charges associated with transportation;

1.11.1.4  
Taxes, including Deductible Value Added Tax, tariffs or import/export duties
based on Sales when included in the gross invoice price, but excluding
value-added taxes other than Deductible Value Added Tax or taxes assessed on
income derived from Sales.  "Deductible Value Added Tax" means only the portion
of the value added tax that is actually incurred and is not reimbursable,
refundable or creditable under the tax authority of any country; and

1.11.1.5  
Rebates and discounts paid or credited pursuant to applicable law.

1.11.2  
For Licensed Products and Licensed Services Sold to public companies with a
market cap of more than seventy-five million or private companies with retained
earnings of more than five million: (a) the amount of consideration actually
received by the Licensee and/or any Sublicensee for such Licensed Product or
Licensed Service, or (b) for Combination Products, the amount of consideration
actually received by the Licensee and/or any Sublicensee for such Licensed
Product or Licensed Service used in the Combination Product when such Licensed
Product or Licensed Service is Sold separately from such Combination Product,
less the following items, but only to the extent that they actually pertain to
the disposition of such Licensed Product or Licensed Service, are included in
the gross invoice price charged or other consideration owed, and are identified
separately on a bill or invoice:

1.11.2.1  
Allowances actually granted to customers for rejections, chargebacks, returns
and prompt payment and volume discounts;

1.11.2.2  
Freight, transport packing and insurance charges associated with transportation;

1.11.2.3  
Taxes, including Deductible Value Added Tax, tariffs or import/export duties
based on Sales when included in the gross invoice price, but excluding
value-added taxes other than Deductible Value Added Tax or taxes assessed on
income derived from Sales.  "Deductible Value Added Tax" means only the portion
of the value added tax that is actually incurred and is not reimbursable,
refundable or creditable under the tax authority of any country; and

1.11.2.4  
Rebates and discounts paid or credited pursuant to applicable law.

 
1.12 "Net Sale" means:
 
1.12.1  
except in the instances described in Paragraphs 1.12.2, 1.12.3 and 1.12.4 of
this Paragraph, the Net Invoice Price;

1.12.2  
for any Relationship-Influenced Sale of a Licensed Product or Licensed Service,
Net Sales shall be based on the Net Invoice Price at which the
Relationship-Influenced Sale Purchaser re-Sells such Licensed Product or
Licensed Service;

1.12.3  
in those instances where Licensed Product or Licensed Service is not Sold, but
is otherwise exploited (except with respect to limited commercially reasonable
quantities of Licensed Product or Licensed Service that are provided solely for
demonstration, evaluation and feasibility purposes for no consideration) , the
Net Sales for such Licensed Product or Licensed Service shall be the Net Invoice
Price of products or services of the same or similar kind and quality, Sold in
similar quantities, currently being offered for Sale by the Licensee and/or any
Sublicensee.  Where such products or services are not currently being offered
for Sale by the Licensee and/or any Sublicensee, the Net Sales for Licensed
Product or Licensed Service otherwise exploited, for the purpose of computing
royalties, shall be the average Net Invoice Price at which products or services
of the same or similar kind and quality, Sold in similar quantities, are then
currently being offered for Sale by other manufacturers.  Where such products or
services are not currently Sold or offered for Sale by the Licensee and/or any
Sublicensee or others, then the Net Sales shall be the Licensee's and/or any
Sublicensee's cost of manufacture of Licensed Product or the cost of conducting
the service, determined according to Generally Accepted Accounting Principles
(“GAAP”), plus 100 percent (100%); and

1.12.4  
for a Reacquisition Sale or Exploitation, Net Sales shall mean the Net Invoice
Price upon the Reacquisition Sale or Exploitation of a Licensed Product or
Licensed Service.

 
1.13 "New Developments" means inventions, or claims to inventions, which
constitute advancements, developments or improvements, whether or not patentable
and whether or not the subject of any patent application, which are not
sufficiently supported by the specification of a previously-filed patent or
patent application within the Patent Rights to be entitled to the priority date
of the previously-filed patent or patent application.
 
1.14 "Patent Prosecution Costs" is defined in Paragraph 22.3.
 
1.15 "Patent Rights" means the Valid Claims of, to the extent assigned to or
otherwise obtained by The Regents, the following United States patents and
patent applications:
 
UC Case Number
United States Application Number or
United States Patent Number
 
Filing or Issue Date
2008-341
PCT/US2008/083283
11/12/2008
2009-041
61/147,424
1/26/2009
2009-402
61/161,388
3/18/2009
2009-403
Not yet filed
 
2009-404
61/161,738
3/19/2009
2009-447
Not yet filed
 
2009-489
Not yet filed
 
2009-563
61/163,343
3/25/2009
2009-647
Not yet filed
 
2009-656
Not yet filed
 



Patent Rights shall further include the Valid Claims of, to the extent assigned
to or otherwise obtained by The Regents, the corresponding foreign patents and
patent applications (requested under Paragraph 22.4 herein) and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those Valid Claims in the continuation-in-part
applications that are entirely supported in the specification and entitled to
the priority date of the parent application) and any patent that issues on any
application included in the foregoing.  This definition of Patent Rights
excludes any rights in and to New Developments, except to the extent added by
amendment pursuant to Article 11.  By mutual written agreement the parties to
this Agreement may include or exclude patent rights from this definition
including patent rights claiming inventions first conceived and reduced to
practice under the Research Agreement.  For UC Case Nos. 2009-563 and 2009-656,
The Regents may owe rights in part to another party who sponsored research at
the University of California, Merced.
 
1.16 "Product" means any kit, article of manufacture, composition of matter,
material, compound, component or product.
 
1.17 “Reacquisition Sale or Exploitation” means those instances where the
Licensee or a Sublicensee acquires a Licensed Product or Licensed Service and
then subsequently Sells or otherwise exploits such Licensed Product or Licensed
Service.
 
1.18 "Related Party" means a corporation, firm or other entity with which, or
individual with whom, the Licensee and/or any Sublicensee (or any of its
respective stockholders, subsidiaries or Affiliates) have any agreement,
understanding or arrangement (for example, but not by way of limitation, an
option to purchase stock or other equity interest, or an arrangement involving a
division of revenue, profits, discounts, rebates or allowances) unrelated to the
Sale or exploitation of the Licensed Products or Licensed Services without which
such other agreement, understanding or arrangement, the amounts, if any, charged
by the Licensee or any Sublicensee  to such entity or individual for the
Licensed Product or Licensed Service, would be higher than the Net Invoice Price
actually received, or if such agreement, understanding or arrangement results in
the Licensee or any Sublicensee extending to such entity or individual lower
prices for such Licensed Product or Licensed Service than those charged to
others without such agreement, understanding or arrangement buying similar
products or services in similar quantities.
 
1.19 "Relationship-Influenced Sale" means a Sale of a Licensed Product or
Licensed Service, or any exploitation of the Licensed Product or Licensed
Method, between the Licensee and/or any Sublicensee and (i) an Affiliate; (ii) a
Joint Venture; (iii) a Related Party or (iv) the Licensee or a Sublicensee.
 
1.20 "Relationship-Influenced Sale Purchaser" means the purchaser of Licensed
Product or Licensed Service in a Relationship-Influenced Sale.
 
1.21 "Sale" means the act of selling, leasing or otherwise transferring,
providing, or furnishing for use for any consideration.  Correspondingly, "Sell"
means to make or cause to be made a Sale and "Sold" means to have made or caused
to be made a Sale.
 
1.22 "Sublicensee" means any person or entity (including any Affiliate or Joint
Venture) to which any of the license rights granted to the Licensee hereunder
are sublicensed.
 
1.23 "Sublicense Fee" is defined in Paragraph 8.1.
 
1.24 "Valid Claim" means a claim of a patent or patent application in any
country that (i) has not expired; (ii) has not been disclaimed; (iii) has not
been cancelled or superseded, or if cancelled or superseded, has been
reinstated; and (iv) has not been revoked, held invalid, or otherwise declared
unenforceable or not allowable by a tribunal or patent authority of competent
jurisdiction over such claim in such country from which no further appeal has or
may be taken.


2. GRANT
 
2.1 Subject to the limitations and other terms and conditions set forth in this
Agreement including, if applicable, the license granted to the United States
Government set forth in the Background and in Paragraph 2.3.1, The Regents
grants to the Licensee a license under its rights in and to Patent Rights  to
make, use, Sell, offer for Sale and import Licensed Products and Licensed
Services and to practice Licensed Methods, in the United States and in other
countries where The Regents may lawfully grant such licenses, only in the Field
of Use.
 
2.2 Except as otherwise provided for in this Agreement, the license granted
under Patent Rights in Paragraph 2.1 is exclusive.  
 
2.3 The license granted in Paragraphs 2.1 and 2.2 is subject to the following:
 
2.3.1  
If applicable, the obligations to the United States Government under 35 U.S.C.
§§ 200-212 and all applicable governmental implementing regulations, as amended
from time to time, including the obligation to report on the utilization of the
Invention as set forth in 37 CFR. § 401.14(h), and all applicable provisions of
any license to the United States Government executed by The Regents; and

2.3.2  
the National Institutes of Health "Principles and Guidelines for Recipients of
NIH Research Grants and Contracts on Obtaining and Disseminating Biomedical
Research Resources," 64 F.R. 72090 (Dec. 23, 1999), as amended from time to
time.

 
2.4 The license granted in Paragraphs 2.1 and 2.2 is limited to methods and
products that are within the Field of Use.  In the event that the Field of Use
is amended upon mutual written agreement to exclude certain fields, then the
Licensee has no license under this Agreement for such excluded fields.
 
2.5 The Regents reserves and retains the right (and the rights granted to the
Licensee in this Agreement shall be limited accordingly) to make, use and
practice the Invention and any technology relating to the Invention and to make
and use any Products and to practice any process that is the subject of the
Patent Rights (and to grant any of the foregoing rights to other educational and
non-profit institutions) for educational, clinical and research purposes,
including without limitation, any sponsored research performed for or on behalf
of commercial entities and including publication and other communication of any
research results.  For the avoidance of doubt, to the extent the Invention and
any technology relating to the Invention are not the subject of the exclusive
license under the Patent Rights granted to the Licensee hereunder, The Regents
shall be free to make, use, Sell, offer to Sell, import, practice and otherwise
commercialize and exploit (including to transfer, license to, or have exercised
by, third parties) for any purpose whatsoever and in its sole discretion, such
Invention and any Products or processes that are the subject of any of the
foregoing.
 
2.6 In the event that the Invention was made under funding provided by the
United States Government, then the Licensed Products, the Invention, and any
products embodying the Invention sold in the United States will be substantially
manufactured in the United States.
 
2.7 This Agreement will terminate immediately if a claim which includes, in any
way, the assertion that any portion of Patent Rights is invalid or unenforceable
is filed by the Licensee or an Interested Party.  For the purposes of this
Paragraph 2.7, an Interested Party means any third party who files such a claim
on behalf of the Licensee or at the written urging of the Licensee, or is a
Sublicensee of Licensee. Notwithstanding the above, if Licensee terminates a
Sublicensee who violates this provision within fifteen (15) days following
receipt of written notice from The Regents of such violation and the Sublicensee
did not violate this provision at Licensee’s urging, then this Agreement will
remain in effect.


3. SUBLICENSES
 
3.1 The Regents also grants to the Licensee the right to sublicense to third
parties (including to Affiliates and Joint Ventures) the rights granted to the
Licensee hereunder, with no right to further sublicense except as provided for
in Paragraph 3.2 below, as long as the Licensee has current exclusive rights
thereto under this Agreement.  Each Sublicensee must be subject to a written
sublicense agreement.  All sublicenses will include all of the rights of, and
will require the performance of all the obligations due to, The Regents (and, if
applicable, the United States Government and other sponsors), other than those
rights and obligations specified in Article 6 (License Issue Fee), Article 7
(License Maintenance Fee) and Paragraph 9.5 (Minimum Annual Royalty) and
Paragraphs 22.3 and 22.5 (reimbursement of Patent Prosecution Costs).  For the
avoidance of doubt, Affiliates and Joint Ventures shall have no licenses under
this Agreement unless such Affiliates and Joint Ventures are granted a
sublicense. For the purposes of this Agreement, the operations of all
Sublicensees shall be deemed to be the operations of the Licensee, for which the
Licensee shall be responsible.
 
3.2 Under the terms of each sublicense, each such Sublicensee shall have the
limited right (as described below) to grant three (3) further sublicenses
("Further Sublicenses") to the Sublicensee’s affiliated companies and/or other
third parties (each, a “Further Sublicensee”).  Each Further Sublicensee shall
also have the limited right to grant two (2) additional further sublicenses
("Additional Further Sublicenses") to an affiliated company and/or other third
party (each an "Additional Further Sublicensee").  In each case the term
"affiliated company" shall have the same definition as Affiliate in Section 1.1
of this Agreement, with the appropriate sublicensee substituted for Licensee in
the definition.  Such Further Sublicenses and Additional Further Sublicenses may
only be granted to the extent that such Sublicensee or Further Sublicensee deems
that they are reasonably needed for the development and commercialization of
Licensed Products and the maximization of sales in accordance with this
Agreement.  Each Sublicensee and each permitted Further Sublicensee and
Additional Further Sublicensee shall be subject to a written sublicense
agreement that shall be consistent with and not in violation of all of the
applicable terms, conditions, obligations, restrictions and other terms of this
Agreement that protect or benefit The Regents’ (and, if applicable, the U.S.
Government’s and other sponsors’) rights and interests.  Licensee shall attach a
copy of this Agreement to each sublicense issued under this Paragraph 3.2 and
shall specify in the sublicense that the sublicensee must comply with the terms
of the Agreement.  Licensee may redact the following information from the
Agreement, should it wish to do so: License Issue Fee, License Maintenance Fee,
Earned Royalties and Minimum Royalties, Milestone Payments, Fees for Patent
Rights Added After Effective Date and the Patent Rights not included in the
sublicense.  Licensee agrees that it shall require appropriate audited and
auditable reporting from each Sublicensee, its Further Sublicensees and
Additional Further Sublicensees to establish all amounts owed hereunder, and
shall make such reports available to The Regents.  Licensee shall require each
Sublicensee to submit to Licensee progress reports and audited financial reports
consistent with the Agreement, and each Sublicensee shall require each Further
Sublicensee and Additional Further Sublicensee to submit such progress reports
and audited financial reports to Sublicensee which it will deliver to
Licensee.  Licensee shall make these reports available to The Regents.  Licensee
shall require that each Sublicensee agree to indemnification procedures and
insurance coverages consistent with the obligations imposed on Licensee by
Article 25 of the Agreement.  Licensee shall also require each Sublicensee to
obtain comparable indemnification provisions from each Further Sublicensee and
each Additional Further Sublicensee.  
 
3.3 In the event that The Regents and the Licensee each own an undivided
interest in any Patent Rights licensed hereunder, the Licensee will not
separately grant a license to any third party under its rights without
concurrently granting a license under The Regents' rights on the terms and
conditions described in this Article 3 (Sublicenses).
 
3.4 The Licensee will notify The Regents of each sublicense granted hereunder
and will provide The Regents with a complete copy of each sublicense (along with
a summary of the material terms of each such sublicense) and each amendment to
such sublicense within thirty (30) days after issuance of such sublicense or
such amendment.  The Licensee will collect from Sublicensees and pay to The
Regents all fees, payments, royalties and the cash equivalent of any
consideration due The Regents.  The Licensee will guarantee all monies due The
Regents from Sublicensees. For clarity, if the Licensee grants a sublicense that
contains a provision for payment of royalties by any Sublicensee in an amount
that is less than the Sublicensee Royalty required to be paid under Paragraph
8.2 below, then the Licensee will pay to The Regents a total amount equal to the
Sublicensee Royalty based on the Sublicensees’ Net Sales as provided for in
Paragraph 8.2.  The Licensee will require Sublicensees to provide it with copies
of all progress reports and royalty reports in accordance with the provisions
herein and the Licensee will collect and deliver all such reports due The
Regents from Sublicensees.
 
3.5 If Licensee licenses patent rights assigned to or otherwise acquired by it
("Licensee's Patent Rights"), and it believes, in good faith, that the recipient
of such license will infringe Patent Rights in practicing the Licensee's Patent
Rights, then the Licensee will not separately grant a license to such recipient
under Licensee's Patent Rights without concurrently granting a sublicense under
Patent Rights on the terms required under this Agreement.
 
3.6 Upon any expiration or termination of this Agreement for any reason, all
sublicensed rights conveyed to any Sublicensee (but not Further Sublicensees or
Additional Further Sublicensees), granted pursuant to Article 3 of this
Agreement will remain in effect and will be assumed by The Regents as binding
obligations provided that (a) such Sublicensee is not in breach of its
sublicense at the time of expiration or termination of this Agreement; (b) all
of the terms of this Agreement are agreed to fully in writing by such
Sublicensee; and (c) such Sublicensee acquires no rights from or obligations on
the part of The Regents other than those that are specifically granted under
this Agreement and such Sublicensee  assumes all liability and obligations to
The Regents required of Licensee by this Agreement with respect to The Regents'
sublicensed rights, including past due obligations existing at the time of
assignment of this Agreement by Licensee. Moreover, The Regents will have the
sole right to modify each such assigned sublicense to include all of the rights
of The Regents (and, if applicable, the United States Government and other
sponsors) that are contained in this Agreement, including the payment of Earned
Royalties directly to The Regents by the Sublicensee as if it were the Licensee
at a rate that is no lower than the rate set forth in Article 9 (Earned
Royalties and Minimum Annual Royalties) in accordance with Article 5 (Payment
Terms).   If the Sublicensee fails to meet the above provisions described in
this Paragraph  3.6 (a – c) then The Regents may terminate its sublicense, in
accordance with Article  16 (Termination by The Regents).  The Regents will not
be bound to perform any duties or obligations set forth in any sublicense that
extend beyond the duties and obligations of The Regents set forth in this
Agreement, and the Licensee’s obligations to The Regents hereunder will be
binding upon the Sublicensee.
 
3.7 In the event that the sublicense granted to the Sublicensee under this
Agreement terminates or expires while this Agreement remains in effect, all
Further Sublicenses and Additional Further Sublicenses shall automatically
terminate or expire, as appropriate.


4. MANDATORY SUBLICENSING
 
4.1 Commencing on the date that is eighteen (18) months after the Effective
Date, if The Regents (as represented by the actual knowledge of the licensing
professional responsible for administration of this Agreement) becomes aware of,
or if a third party becomes aware of and notifies such licensing professional
of, an application or use for Products within the licensed Field of Use but for
which Licensed Products have not been developed or are not, at such time, being
developed by Licensee (“New Application”), then The Regents, through the Office
of Technology Transfer, may give written notice to Licensee thereof.
 
4.2 Within ninety (90) days of such notice, Licensee shall give The Regents
written notice stating whether Licensee agrees to develop and commercialize
Licensed Products for such New Application ("New Licensed Products").  Such
notice shall be accompanied by (i) a detailed development schedule, including
specific diligence requirements and development milestones, for the development
of New Licensed Products; and (ii) a detailed business plan for the development,
marketing and commercialization of New Licensed Products (collectively, the
"Development Plan").  If Licensee has not notified The Regents within such
ninety (90) day period, in accordance with the foregoing, that Licensee agrees
to develop and commercialize such New Licensed Products, or if the Development
Plan is not reasonably acceptable to The Regents, then Licensee shall be deemed
to not so agree.
 
4.3 If Licensee agrees, as set forth in Paragraph 4.2, to develop and
commercialize such New Licensed Products, then Licensee shall in accordance with
the Development Plan (i) diligently proceed with the development, manufacture
and commercialization of such New Licensed Products and (ii) after such New
Licensed Product has been developed, earnestly and diligently endeavor to market
the same in quantities sufficient to meet market demand.  Licensee shall submit
a written progress report setting forth in detail the status of such
development, manufacture and commercialization every six (6) months to The
Regents.
 
4.4 If Licensee does not agree, as set forth in Paragraph 4.2 to develop and
commercialize such New Licensed Products, or if Licensee fails to diligently
pursue the development and commercialization thereof in accordance with the
Development Plan, then The Regents shall have the right to seek one or more
third parties for the development and commercialization of such New Licensed
Products and refer such third party to Licensee so that such third party may
request a sublicense allowing for development and commercialization of such New
Licensed Products.  If the third party requests a sublicense, then Licensee
shall report such request, together with the terms and conditions thereof, to
The Regents within thirty (30) days from the date of such request.
 
4.5 If Licensee does not grant a sublicense to the third party for the New
Application within a reasonable time after such request (and, in any event,
within one hundred (100) days after such request), or refuses to grant such
sublicense, then Licensee shall promptly, or, in the event of such refusal,
within thirty (30) days after such refusal, submit to The Regents a written
report.  Such report will include a written justification for the Licensee's
refusal or failure to grant such sublicense and the license terms proposed by
the third party, if any.  The Regents, at its sole discretion, shall have the
right to grant to the third party (and the rights granted to Licensee in this
Agreement shall be limited accordingly) a license to make, have made, use, sell,
offer for sale and import Licensed Products, to provide Licensed Services and to
practice the Licensed Methods within the New Application under terms that The
Regents determines to be reasonable.  All amounts received by The Regents
pursuant to such license, after recovery by The Regents of its expenses in
obtaining the license, shall be divided between The Regents and the Licensee as
follows:  sixty percent (60%) to The Regents and forty percent (40%) to the
Licensee.  The Regents shall deliver to Licensee its portion thereof.


5. PAYMENT TERMS
 
5.1 Paragraphs 1.8, 1.9, 1.10 and 1.15 define Licensed Method, Licensed Product,
Licensed Service and Patent Rights, so that Earned Royalties are payable on
products and methods covered by both pending patent applications and issued
patents.  Earned Royalties will accrue in each country for the duration of
Patent Rights in that country and will be payable to The Regents when Licensed
Products or Licensed Services are invoiced, or if not invoiced, when delivered
or otherwise exploited by the Licensee or Sublicensee in a manner constituting a
Net Sale as defined in Paragraph 1.12.  Sublicense Fees with respect to any
Attributed Income shall accrue to The Regents within thirty (30) days of the
date that such Attributed Income is due to the Licensee.
 
5.2 The Licensee will pay to The Regents all Earned Royalties, Sublicense Fees
and other consideration payable to The Regents quarterly on or before February
28 (for the calendar quarter ending December 31), May 31 (for the calendar
quarter ending March 31), August 31 (for the calendar quarter ending June 30)
and November 30 (for the calendar quarter ending September 30) of each calendar
year.  Each payment will be for Earned Royalties, Sublicense Fees and other
consideration which has accrued within the Licensee's most recently completed
calendar quarter.
 
5.3 All consideration due The Regents will be payable and will be made in United
States dollars by check payable to "The Regents of the University of California"
or by wire transfer to an account designated by The Regents.  The Licensee is
responsible for all bank or other transfer charges.  When Licensed Products or
Licensed Services are Sold for monies other than United States dollars, the
Earned Royalties and other consideration will first be determined in the foreign
currency of the country in which such Licensed Products or Licensed Services
were Sold and then converted into equivalent United States dollars.  The
exchange rate will be the average exchange rate quoted in the The Wall Street
Journal during the last thirty (30) days of the reporting period.
 
5.4 Sublicense Fees and Earned Royalties on Net Sales of Licensed Products or
Licensed Services and other consideration accrued in, any country outside the
United States may not be reduced by any taxes, fees or other charges imposed by
the government of such country, except those taxes, fees and charges allowed
under the provisions of Paragraph 1.12 (Net Sales).
 
5.5 Notwithstanding the provisions of Article 29 (Force Majeure) if at any time
legal restrictions prevent the prompt remittance of Earned Royalties or other
consideration owed to The Regents by the Licensee with respect to any country
where a sublicense is issued or a Licensed Product or Licensed Service is Sold
or otherwise exploited, then the Licensee shall convert the amount owed to The
Regents into United States dollars and will pay The Regents directly from
another source of funds in order to remit the entire amount owed to The Regents.
 
5.6 In the event that any patent or claim thereof included within the Patent
Rights is held invalid in a final decision by a court of competent jurisdiction
and last resort and from which no appeal has or can be taken, then all
obligation to pay royalties based on that patent or claim or any claim
patentably indistinct therefrom will cease as of the date of final
decision.  The Licensee will not, however, be relieved from paying any royalties
that accrued before such final decision and the Licensee shall be obligated to
pay the full amount of royalties due hereunder to the extent that The Regents
licenses one or more Valid Claims within the Patent Rights to the Licensee with
respect to Licensed Products or Licensed Services.
 
5.7 If applicable, no Earned Royalties will be collected or paid hereunder to
The Regents on Licensed Products or Licensed Services Sold to, or otherwise
exploited for, the account of the United States Government as provided for in
the license to the United States Government.  The Licensee and its Sublicensees
will reduce the amount charged for Licensed Products or Licensed Services Sold
to, or otherwise exploited by, the United States Government by an amount equal
to the Earned Royalty for such Licensed Products or Licensed Services otherwise
due The Regents.  Such reduction in Earned Royalties will be in addition to any
other reductions in price required by the United States Government.
 
5.8 In the event that royalties, fees, reimbursements for Patent Prosecution
Costs or other monies owed to The Regents are not received by The Regents when
due, the Licensee will pay to The Regents interest at a rate of ten percent
(10%) simple interest per annum.  Such interest will be calculated from the date
payment was due until actually received by The Regents.  Such accrual of
interest will be in addition to and not in lieu of, enforcement of any other
rights of The Regents due to such late payment.


6. LICENSE ISSUE FEE
 
6.1 The Licensee will pay to The Regents a license issue fee by issuing shares
of stock as provided for in Paragraph 6.2 below.  This fee is non-refundable,
non-cancelable and is not an advance or otherwise creditable against any
royalties or other payments required to be paid under the terms of this
Agreement.
 
6.2 Subject to The Regents' Final Approval, as defined below, Licensee shall
issue to The Regents ________ (_____) shares of its common stock or equivalent
securities having a market value of one hundred thousand United States dollars
(US $100,000) as of the Effective Date ("Shares") and deliver to The Regents a
stock certificate therefor.  The Shares shall be issued and the certificate
therefor shall be delivered to The Regents in the name of "Shellwater and
Company" within thirty (30) days from the Effective Date or upon the Final
Approval, whichever is later.  As of the Effective Date, and at all times
thereafter, The Regents shall be entitled to all rights, preferences and
privileges of a holder of Licensee's common stock or equivalent securities.  
 
6.3 The issuance of Shares as described in Paragraph 6.2 shall be subject to The
Regents' approval as set forth herein (the "Final Approval").  Final Approval
shall be granted or withheld in The Regents' sole discretion, and shall be
specifically be subject to:  (i) Licensee delivering to The Regents, promptly
after the Effective Date, all relevant information that The Regents deems
necessary in order to make a properly informed decision in accordance with The
Regents' applicable policy guidelines on accepting equity in technology
licensing transactions, which information shall include, without limitation, a
full statement of all of the rights, preferences, privileges and restrictions
granted or imposed upon shares of Licensee’s common stock or equivalent
securities and the holders thereof; (ii) acceptance by The Regents of Licensee's
shareholder agreement or execution by the parties of a stock issuance agreement
acceptable to The Regents; and (iii) approval by the Office of the President of
the University of California.
 
6.4 In the event that Final Approval is not granted this Agreement shall remain
in effect and Licensee shall pay to The Regents a license issue fee of one
hundred thousand dollars ($100,000) on the one-year anniversary of the Effective
Date.
 
6.5 In the event that Shares have been issued to The Regents pursuant to
Paragraph 6.2, The Regents shall not sell such Shares for twelve (12) months
after the Effective Date (“Lockup Period”).  During the Lockup Period, Licensee
warrants that it will maintain its public reporting obligations under the
security laws.  Licensee may elect, at any time within such Lockup Period to
repurchase all of the Shares for a cash payment of one hundred thousand dollars
($100,000).
 
6.6 At the end of the Lockup Period, The Regents shall have the right, in its
sole discretion, to transfer the Shares or any portion thereof directly to
certain individuals, including, without limitation, inventors of Patent Rights
licensed hereunder. Without limiting any other rights The Regents may have and
notwithstanding any provision of any investor agreement, any shareholder
agreement or any similar agreement to the contrary, at the end of the Lockup
Period, The Regents shall have the right to transfer the Shares or any portion
thereof to certain individuals, including, without limitation, inventors of
Patent Rights licensed hereunder, pursuant to The Regents applicable practices
and policies.


7. LICENSE MAINTENANCE FEE
 
7.1 Provided that Licensee maintains the Sponsored Research Agreement or another
sponsored research agreement at the University of California, Merced the scope
of work of which is directed toward the development of Licensed Products, the
Licensee will not be required to pay the license maintenance fee provided for in
Paragraph 7.2 below.
 
7.2 The Licensee will also pay to The Regents a license maintenance fee of
twenty-five  thousand dollars ($25,000) beginning on the one-year anniversary of
the Effective Date and continuing annually on each anniversary of the Effective
Date.  The license maintenance fee is not due on any anniversary of the
Effective Date if on that date, the Licensee is Selling or otherwise exploiting
Licensed Products or Licensed Services and is paying an Earned Royalty to The
Regents on the Net Sales of such Licensed Product or Licensed Services.  The
license maintenance fee is non-refundable and is not an advance or otherwise
creditable against any royalties or other payments required to be paid under the
terms of this Agreement.


8. PAYMENTS ON SUBLICENSES
 
8.1 The Licensee will pay to The Regents the following non-refundable and
non-creditable sublicense fees ("Sublicense Fees"):
 
8.1.1  
thirty percent (30%) of all Attributed Income.

 
8.2 The Licensee will also pay to The Regents, with respect to each Sublicensee,
an earned royalty on the Net Sales of each Licensed Product, Licensed Method or
Licensed Service as provided for in Paragraphs 8.3 and 8.4 below ("Sublicensee
Royalty").
 
8.3 For each Licensed Product covered by a patent application or patent included
in Patent Rights as of the Effective Date of the Agreement, the royalty rate for
that Licensed Product shall be as follows:
 
8.3.1  
For a Licensed Product where a First Commercial Sale occurs within three (3)
years after the Effective Date, two and one-half percent (2.5%) of Net Sales;

8.3.2  
For a Licensed Product where a First Commercial Sale occurs between three (3)
and six (6) years after the Effective Date, four percent (4%) of Net Sales; or

8.3.3  
For a Licensed Product where a First Commercial Sale occurs beyond six (6) years
after the Effective Date, five percent (5%) of Net Sales.

8.4 For Licensed Products covered by a patent application or patent included in
Patent Rights by amendment after the Effective Date of the Agreement, the
royalty rate shall be as follows:
8.4.1  
For a Licensed Product where a First Commercial Sale occurs within three (3)
years after the effective date of the amendment under which the patent
application or patent is included in Patent Rights, two and one-half percent
(2.5%) of Net Sales;

8.4.2  
For a Licensed Product where a First Commercial Sale occurs between three (3)
and six (6) years after the effective date of the amendment under which the
patent application or patent is included in Patent Rights, four percent (4%) of
Net Sales; or

8.4.3  
For a Licensed Product where a First Commercial Sale occurs beyond six (6) years
after the effective date of the amendment under which the patent application or
patent is included in Patent Rights, five percent (5%) of Net Sales.

 
8.5 In the event that the Sublicensee (other than an Affiliate or Joint Venture)
uses the Licensed Products or practices the Licensed Method internally as a
research tool, then the Licensee will also pay to The Regents, with respect to
each Sublicensee (other than an Affiliate or Joint Venture), an Earned Royalty
at a rate to be agreed upon between the parties, but which in no event will be
at a rate lower  than the rate charged for similar research tools licensed from
The Regents by others.


9. EARNED ROYALTIES AND MINIMUM ANNUAL ROYALTIES
 
9.1 The Licensee will also pay to The Regents an earned royalty on the Net Sales
of each Licensed Product, Licensed Method or Licensed Service by the Licensee or
any Affiliate or Joint Venture as provided for in Paragraphs 9.2 and 9.3 below
(“Royalty").
 
9.2 For each Licensed Product covered by a patent application or patent included
in Patent Rights as of the Effective Date of the Agreement, the royalty rate for
that Licensed Product shall be as follows:
 
9.2.1  
For a Licensed Product where a First Commercial Sale occurs within three (3)
years after the Effective Date, two and one-half percent (2.5%) of Net Sales;

9.2.2  
For a Licensed Product where a First Commercial Sale occurs between three (3)
and six (6) years after the Effective Date, four percent (4%) of Net Sales; or

9.2.3  
For a Licensed Product where a First Commercial Sale occurs beyond six (6) years
after the Effective Date, five percent (5%) of Net Sales.

 
9.3 For Licensed Products covered by a patent application or patent included in
Patent Rights by amendment after the Effective Date of the Agreement, the
royalty rate shall be as follows:
 
9.3.1  
For a Licensed Product where a First Commercial Sale occurs within three (3)
years after the effective date of the amendment under which the patent
application or patent is included in Patent Rights, two and one-half percent
(2.5%) of Net Sales;

9.3.2  
For a Licensed Product where a First Commercial Sale occurs between three (3)
and six (6) years after the effective date of the amendment under which the
patent application or patent is included in Patent Rights, four percent (4%) of
Net Sales; or

9.3.3  
For a Licensed Product where a First Commercial Sale occurs beyond six (6) years
after the effective date of the amendment under which the patent application or
patent is included in Patent Rights, five percent (5%) of Net Sales.

 
9.4 In the event that the Licensee, an Affiliate or Joint Venture uses the
Licensed Products or practices the Licensed Method internally as a research tool
(but excluding Licensee’s research and development efforts to develop Licensed
Products, Licensed Methods and Licensed Services), then the Licensee will also
pay to The Regents, with respect to each Sublicensee (other than an Affiliate or
Joint Venture), an Earned Royalty at a rate to be agreed upon between the
parties, but which in no event will be at a rate lower  than the rate charged
for similar research tools licensed from The Regents by others.
 
9.5 The Licensee will also pay to The Regents a minimum annual royalty for the
life of Patent Rights. Beginning with the year of the First Commercial Sale of a
Licensed Product or Licensed Service, the Licensee will pay a minimum annual
royalty of fifteen thousand dollars ($15,000).  Beginning on the date of the
First Commercial Sale of the fourth Licensed Product, the Licensee will pay a
minimum annual royalty of twenty thousand dollars ($20,000).  For each First
Commercial Sale of a Licensed Product after the fourth Licensed Product, the
minimum annual royalty due to The Regents will increase by five thousand dollars
($5,000).  For example, upon the First Commercial Sale of the fifth Licensed
Product or Licensed Service, the Licensee will pay a minimum annual royalty of
twenty-five thousand dollars ($25,000).  A Licensed Product that is repackaged
or has minor improvements shall not be considered a “new” Licensed Product for
the purposes of this Paragraph.  However, for avoidance of doubt, if both the
old product and “new” repackaged or modified product are being Sold, then such
repackaged or modified product shall be considered a “new” Licensed Product.
 
9.6  The minimum annual royalty will be paid to The Regents by February 28 of
each year and will be credited against the Earned Royalty due for the calendar
year in which the minimum payment was made.  


10. MILESTONE PAYMENTS
 
10.1 The Licensee will pay to The Regents the following non-refundable,
non-creditable amounts based on total accumulated Net Sales:
 
10.1.1  
For total accumulated Net Sales of fifty million dollars ($50,000,000), the
Licensee will pay to The Regents a milestone payment of one hundred thousand
dollars ($100,000);

10.1.2  
For total accumulated Net Sales of one hundred and fifty million dollars
($150,000,000) the Licensee will pay to The Regents a milestone payment
of,  five hundred thousand dollars ($500,000); and

10.1.3  
For total accumulated Net Sales of five hundred million dollars
($500,000,000),  the Licensee will pay to The Regents a milestone payment of two
million dollars ($2,000,000).

 
10.2 For the avoidance of doubt, each milestone payment will be payable
regardless of whether the applicable milestone event has been achieved by the
Licensee or any Affiliate, Joint Venture, or Sublicensee.
 
10.3 All milestone payments are due to The Regents within thirty (30) days of
the occurrence of the applicable milestone event.


11. FEES FOR PATENT RIGHTS ADDED AFTER EFFECTIVE DATE
 
11.1 The Licensee will pay a fee of five thousand dollars ($5,000) per Base Case
added to the Agreement after the Effective Date.  Base Case means rights in the
Valid Claims of any patent or patent application being added to Patent Rights
after the Effective Date, which patent or patent application was not included
within the scope of claims of Patent Rights prior to the date of such addition,
to the extent assigned to or otherwise obtained by The Regents, any
corresponding foreign patents and patent applications, and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those Valid Claims in the continuation-in-part
applications that are entirely supported in the specification and entitled to
the priority date of the parent application added).
 
11.2 For any Licensed Product covered by patents or patent applications not
included in the Agreement as of the Effective Date, in the event that the earned
royalty for Licensed Products provided for in Articles 8 and 9 above is not in
compliance with legal requirements, the Licensee and The Regents agree to
negotiate in good faith an earned royalty for such Licensed Products which is
legally compliant.


12. DUE DILIGENCE
 
12.1 The Licensee, upon execution of this Agreement, will diligently proceed
with the development and manufacture and after a Licensed Product or Licensed
Service has been developed,  will earnestly and diligently Sell and market the
same after execution of this Agreement and in quantities sufficient to meet the
market demands therefor.
 
12.2 The Licensee will obtain all necessary governmental approvals in each
country where Licensed Products and Licensed Services are manufactured, used,
Sold, offered for Sale or imported.
 
12.3 The Licensee will:
 
12.3.1  
no later than three (3) years after the Effective Date, either (a) produce a
good faith working prototype of a first Licensed Product or (b) have a minimum
market capitalization of thirty million dollars ($30,000,00) at some time within
the first three (3) years of the Effective Date;

12.3.2  
within five (5) years after the Effective Date, have a First Commercial Sale of
a Licensed Product or have executed a sublicense agreement;

12.3.3  
 within seven (7) years after the Effective Date, have a First Commercial Sale
of a second Licensed Product or have a second executed sublicense agreement; and

12.3.4  
fill the market demand for Licensed Products and Licensed Services following
commencement of marketing at any time during the exclusive period of this
Agreement.

 
12.4 If the Licensee is unable to perform any of the above provisions, then The
Regents has the right and option to either terminate this Agreement or reduce
the exclusive license granted to the Licensee to a nonexclusive license in
accordance with Paragraph 12.7 below.  This right, if exercised by The Regents,
supersedes the rights granted in Article 2 (Grant).
 
12.5 Notwithstanding the provisions of Paragraph 12.4, The Regents recognizes
that, taking into account the need for further research and development of the
technology before it will be possible for Licensee to commercialize a Licensed
Product, it may be necessary from time to time to amend the milestones of
Paragraphs 12.3.2 and 12.3.3.  Accordingly, The Regents hereby agrees to
consider in good faith reasonable proposals from Licensee to amend the
milestones of these two Paragraphs in light of Licensee's experience in
implementing its development plan for Licensed Products under this Agreement,
and The Regents and Licensee agree to discuss and negotiate in good faith the
diligence requirements of Paragraphs 12.3.2 and 12.3.3 for a period of ninety
(90) days if despite diligent effort by Licensee, Licensee is unable to meet the
specified milestone.
 
12.6 If, however, notwithstanding good faith negotiation, the parties are unable
to agree upon any modification to Paragraph 12.3.2 and 12.3.3, then the parties
will be under no further obligation to negotiate, and the Agreement's terms
shall govern.  No amendment or modification of this Agreement is valid or
binding on the parties unless made in writing and signed on behalf of each
party.
 
12.7 To exercise either the right to terminate this Agreement or to reduce the
exclusive license granted to the Licensee to a non-exclusive license for lack of
diligence required in this Article 12 (Due Diligence), The Regents will give the
Licensee written notice of the deficiency.  The Licensee thereafter has sixty
(60) days to cure the deficiency.  If The Regents has not received written
tangible evidence satisfactory to The Regents that the deficiency has been cured
by the end of the sixty (60)-day period, then The Regents may, at its option,
terminate this Agreement immediately without the obligation to provide sixty
(60) days' notice as set forth in Article 16 (Termination by The Regents) or
reduce the exclusive license granted to the Licensee to a non-exclusive license
by giving written notice to the Licensee.
 
12.8 Notwithstanding Paragraphs 12.4 and 12.7, if Licensee is Selling a Licensed
Product at the time of termination, then the Licensee will have the right to a
limited exclusive license under the Patent Rights but only to the extent
required to continue Selling such Licensed Product provided that such Sales are
subject to the terms of this Agreement, including but not limited to the
rendering of reports and payment of earned royalties as required under this
Agreement.  If Licensee ceases Selling such existing Licensed Product then its
continuing rights under this Paragraph 12.8 terminate.


13. PROGRESS AND ROYALTY REPORTS
 
13.1 Beginning on June 30, 2010, and semi-annually thereafter, the Licensee will
submit to The Regents a written progress report as described in Paragraph 13.2
below covering the Licensee's (and any Affiliates', Joint Ventures', or
Sublicensee's)  activities related to the development and testing of all
Licensed Products and Licensed Services and related to the obtaining of the
governmental approvals necessary for marketing and the activities required and
undertaken in order to meet the diligence requirements set forth in Article 12
(Due Diligence).  Progress reports are required for each Licensed Product and
Licensed Service until the first Sale or other exploitation of that Licensed
Product or Licensed Service occurs in the United States and shall be again
required if Sales of such Licensed Product or Licensed Service are suspended or
discontinued.
 
13.2 Progress reports submitted under Paragraph 13.1 shall include, but are not
limited to, a detailed summary of the following topics so that The Regents will
be able to determine the progress of the development of Licensed Products and
Licensed Services and will also be able to determine whether or not the Licensee
has met its diligence obligations set forth in Article 12 (Due Diligence) above:
 
13.2.1  
summary of work completed as of the submission date of the progress report;

13.2.2  
key scientific discoveries as of the submission date of the progress report;

13.2.3  
summary of work in progress as of the submission date of the progress report;

13.2.4  
current schedule of anticipated events and milestones, including those event and
milestones specified in Article 12 (Due Diligence);

13.2.5  
market plans for introduction of Licensed Products and Licensed Services
including the anticipated and actual market introduction dates of each Licensed
Product or Licensed Service;

13.2.6  
Sublicensees’ activities relating to the above items, if there are any
Sublicensees;

13.2.7  
a summary of resources (dollar value) spent in the reporting period; and

13.2.8  
Licensee's progress in developing any New Licensed Products elected for
commercial development by Licensee pursuant to Paragraph 4.3 of this Agreement.

 
13.3 If the Licensee fails to submit a timely progress report to The Regents,
then The Regents will be entitled to terminate this Agreement under the
provisions of Paragraph 16.  If either party terminates this Agreement before
any Licensed Products or Licensed Services are Sold or before this Agreement's
expiration, then a final progress report covering the period prior to
termination must be submitted within thirty (30) days of termination or
expiration.
 
13.4 The Licensee has a continuing responsibility to keep The Regents informed
of the business entity status (small business entity status or large business
entity status as defined by the United States Patent and Trademark Office) of
itself, any Affiliates, Joint Ventures, or Sublicensees.  The Licensee will
notify The Regents of any change of its status or that of any Affiliate, Joint
Venture, or Sublicensee within thirty (30) days of the change in status.
 
13.5 The Licensee will report to The Regents the date of first Sale or other
exploitation of a Licensed Product or Licensed Service in each country in its
first progress and royalty reports following such first Sale of a Licensed
Product or Licensed Service.
 
13.6 Beginning with the earlier of (i) the first Sale or other exploitation of a
Licensed Product or Licensed Service or (ii) the first transaction that results
in Sublicense Fees accruing to The Regents, the Licensee will make quarterly
royalty and Sublicensee Fee reports to The Regents on or before each February 28
(for the quarter ending December 31), May 31 (for the quarter ending March 31),
August 31 (for the quarter ending June 30) and November 30 (for the quarter
ending September 30) of each year.  Each royalty and Sublicensee Fee report will
cover Licensee's most recently completed calendar quarter and will, at a
minimum, show:
 
13.6.1  
the gross invoice prices and Net Sales of Licensed Products or Licensed Services
Sold or otherwise exploited (itemizing the applicable gross proceeds and any
deductions therefrom), any Attributed Income (itemizing the applicable gross
proceeds and any deductions therefrom) due to the Licensee;

13.6.2  
the quantity of each type of Licensed Product and/or Licensed Service Sold or
otherwise exploited;

13.6.3  
the country in which each Licensed Product and Licensed Service was made, used
or Sold or otherwise exploited;

13.6.4  
the Earned Royalties, in United States dollars, payable with respect to Net
Sales;

13.6.5  
the Sublicense Fees, in United States dollars, payable with respect to
Attributed Income;

13.6.6  
the method used to calculate the Earned Royalty, specifying all deductions taken
and the dollar amount of each such deduction;

13.6.7  
the exchange rates used, if any;

13.6.8  
the amount of the cash and the amount of the cash equivalent of any non-cash
consideration including the method used to calculate the non-cash consideration;

13.6.9  
for each Licensed Product and each Licensed Service, the specific Patent Rights
identified by UC Case Number exercised by the Licensee or any Affiliate, Joint
Venture, or Sublicensee in the course of making, using, selling, offering for
Sale or importing such Licensed Product and/or using, selling or offering for
Sale such Licensed Service; and

13.6.10  
any other information reasonably necessary to confirm Licensee's calculation of
its financial obligations hereunder.

 
13.7 If no Sales of Licensed Products and Licensed Services have been made and
no Licensed Products and Licensed Services have been otherwise exploited and no
Attributed Income is due to the Licensee during any reporting period, then a
statement to this effect must be provided by the Licensee in the immediately
subsequent royalty and Sublicense Fee report.


14. BOOKS AND RECORDS
 
14.1 The Licensee will keep accurate books and records showing all Licensed
Product under development, manufactured, used, offered for Sale, imported, Sold
and or otherwise exploited; all Licensed Service Sold or otherwise provided; all
Net Sales, all Attributed Income, and other amounts payable hereunder; and all
sublicenses granted under the terms of this Agreement. Such books and records
will be preserved for at least five (5) years after the date of the payment to
which they pertain and will be open to examination by representatives or agents
of The Regents at reasonable times to determine their accuracy and assess the
Licensee's compliance with the terms of this Agreement.
 
14.2 The Regents shall pay the fees and expenses of such examination.  If,
however, an error in royalties of more than five percent (5%) of the total
royalties due for any year is discovered in any examination, then the Licensee
shall bear the fees and expenses of such examination and shall remit such
underpayment to The Regents within thirty (30) days of the examination results.


15. LIFE OF THE AGREEMENT
 
15.1 Unless otherwise terminated by operation of law, Paragraph 15.2, or by acts
of the parties in accordance with the terms of this Agreement, this Agreement
will remain in effect from the Effective Date until the expiration or
abandonment of the last of the Patent Rights licensed hereunder.
 
15.2 This Agreement will automatically terminate without the obligation to
provide 60 days' notice as set forth in Article 16 (Termination By The Regents)
upon the filing of a petition for relief under the United States Bankruptcy Code
by or against the Licensee as a debtor or alleged debtor.
 
15.3 Any termination or expiration of this Agreement will not affect the rights
and obligations set forth in the following Articles:
 
Article 1                                                               
 Definitions
Paragraph 5.8                                 Late Payments
Article 6                                          License Issue Fee
Article 8                                          Payments on Sublicenses
Paragraphs 9.1, 9.2 & 9.5              Earned Royalties and Minimum Annual
Royalties
Article 14                                        Books and Records
Article 15                                         Life of the Agreement
Article 18
Disposition of Licensed Products and Licensed Services on Hand Upon Termination
or Expiration

Article 19
Use of Names and Trademarks

Article 20
Limited Warranty

Article 21
Limitation of Liability

Paragraphs 22.3 & 22.5
Patent Prosecution and Maintenance

Article 25
Indemnification

Article 26
Notices

Article 30
Governing Laws; Venue; Attorneys Fees

Article 33
Confidentiality



15.4 The termination or expiration of this Agreement will not relieve the
Licensee of its obligation to pay any fees, royalties or other payments owed to
The Regents at the time of such termination or expiration and will not impair
any accrued right of The Regents, including the right to receive Earned
Royalties in accordance with Articles 8 (Payments on Sublicenses), 9 (Earned
Royalties and Minimum Annual Royalties) and 18 (Disposition of Licensed Products
and Licensed Services Upon Termination or Expiration).


16. TERMINATION BY THE REGENTS
 
If the Licensee fails to perform or violates any term of this Agreement, then
The Regents may give written notice of such default ("Notice of Default") to the
Licensee.  If the Licensee fails to repair such default within sixty (60) days
after the effective date of such notice, then The Regents will have the right to
immediately terminate this Agreement and its licenses by providing a written
notice of termination ("Notice of Termination") to the Licensee.


17. TERMINATION BY LICENSEE
 
The Licensee has the right at any time to terminate this Agreement by providing
a Notice of Termination to The Regents.  Moreover, the Licensee will be entitled
to terminate the rights under Patent Rights on a country-by-country basis by
giving notice in writing to The Regents. Termination of this Agreement (but not
termination of any patents or patent applications under Patent Rights, which
termination is subject to Paragraph 22.5) will be effective sixty (60) days from
the effective date of such notice.


18. DISPOSITION OF LICENSED PRODUCT AND LICENSED SERVICES UPON TERMINATION OR
EXPIRATION
 
18.1 Upon termination (but not expiration) of this Agreement, within a period of
one hundred and twenty (120) days after the date of termination, the Licensee is
entitled to (i) dispose of all previously made or partially made Licensed
Product, but no more and (ii) provide previously contracted-for Licensed
Services, provided that the Sale or use of such Licensed Product and the
provision of such Licensed Services are subject to the terms of this Agreement,
including, but not limited to, the rendering of reports and payment of Earned
Royalties, Sublicense Fees and any other payments therefor required under this
Agreement.  The Licensee will not otherwise make, use, Sell, offer for Sale or
import Licensed Products or Licensed Services, or practice the Licensed Method
after the date of termination.
 
18.2 If applicable Patent Rights exist at the time of any making, Sale, offer
for Sale, or import of a Licensed Product or the time of any Sale, offer for
Sale, or rendering of a Licensed Service, then Earned Royalties shall be paid at
the times provided herein and royalty reports shall be rendered in connection
therewith, notwithstanding the absence of applicable Patent Rights with respect
to such Licensed Product or Licensed Service at any later time.  Otherwise, no
Earned Royalties shall be paid on the Sales of such product or service.  Any
fees or other payments owed to The Regents at the time of expiration not based
on the Sales of a Licensed Product or Licensed Service will be paid to The
Regents at the time such fee or other payment would have been due had this
Agreement not expired.


19. USE OF NAMES AND TRADEMARKS
 
Nothing contained in this Agreement will be construed as conferring any right to
either party to use in advertising, publicity or other promotional activities
any name, trade name, trademark or other designation of the other party
(including a contraction, abbreviation or simulation of any of the
foregoing).  Without the Licensee's consent case-by-case, The Regents may list
Licensee's name as a licensee of technology from The Regents without further
identifying the technology.  Unless required by law or unless consented to in
writing by Executive Director, Office of Technology Transfer of The Regents, the
use by the Licensee of the name "The Regents of the University of California" or
the name of any campus of the University of California in advertising, publicity
or other promotional activities is expressly prohibited.


20. LIMITED WARRANTY
 
20.1 The Regents warrants to the Licensee that it has the lawful right to grant
this license.
 
20.2 Except as expressly set forth in this Agreement, this license and the
associated Invention, Patent Rights, Licensed Products, Licensed Services, and
Licensed Methods  are provided by The Regents WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED.  THE REGENTS MAKES NO EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY THAT THE INVENTION, PATENT RIGHTS, LICENSED PRODUCTS,
LICENSED SERVICES, OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER RIGHTS.
 
20.3 This Agreement does not:
20.3.1  
express or imply a warranty or representation as to the validity,
enforceability, or scope of any Patent Rights; or

20.3.2  
express or imply a warranty or representation that anything made, used, Sold,
offered for Sale or imported or otherwise exploited under any license granted in
this Agreement is or will be free from infringement of patents, copyrights, or
other rights of third parties; or

20.3.3  
obligate The Regents to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Article 24 (Patent
Infringement); or

20.3.4  
confer by implication, estoppel or otherwise any license or rights under any
patents or other rights of The Regents other than Patent Rights, regardless of
whether such patents are dominant or subordinate to Patent Rights; or

20.3.5  
obligate The Regents to furnish any New Developments, know-how, technology or
information not provided in Patent Rights.



21. LIMITATION OF LIABILITY
 
EXCEPT FOR LICENSEE’S INDEMNIFICATION OBLIGATIONS FOR CLAIMS OF THIRD PARTIES
UNDER ARTICLE 25 NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF
PROCURING SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR
INTELLECTUAL PROPERTY INFRINGEMENT OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR OTHER SPECIAL DAMAGES SUFFERED BY THE REGENTS, LICENSEE,
SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED TO THIS
AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT, CONTRACT,
NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF THE REGENTS OR THE
LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


22. PATENT PROSECUTION AND MAINTENANCE
 
22.1 As long as the Licensee has paid Patent Prosecution Costs as provided for
in this Article 22 (Patent Prosecution and Maintenance), The Regents will
diligently prosecute and maintain the United States and foreign patents
comprising the Patent Rights using counsel of its choice.  The Regents' counsel
will take instructions only from The Regents.  The Regents will provide the
Licensee with copies of all relevant documentation so that the Licensee will be
informed of the continuing prosecution and may comment upon such documentation
sufficiently in advance of any initial deadline for filing a response, provided,
however, that if the Licensee has not commented upon such documentation in a
reasonable time for The Regents to sufficiently consider the Licensee’s comments
prior to a deadline with the relevant government patent office, or The Regents
must act to preserve the Patent Rights, The Regents will be free to respond
without consideration of the Licensee’s comments, if any.  The Licensee agrees
to keep this documentation confidential as provided for in Article 33
(Confidentiality).
 
22.2 The Regents shall use reasonable efforts to amend any patent application to
include claims reasonably requested by the Licensee to protect the products and
services contemplated to be Sold, or the Licensed Method to be practiced, under
this Agreement.
 
22.3 The Licensee will bear the costs of preparing, filing, prosecuting and
maintaining all United States and foreign patent applications contemplated by
this Agreement ("Patent Prosecution Costs").  Patent Prosecution Costs billed by
The Regents' counsel will be rebilled to the Licensee and are due within thirty
(30) days of rebilling by The Regents.  These Patent Prosecution Costs will
include, without limitation, patent prosecution costs for the Invention incurred
by The Regents prior to the execution of this Agreement and any patent
prosecution costs that may be incurred for patentability opinions,
re-examination, re-issue, interferences, oppositions or inventorship
determinations. Prior Patent Prosecution Costs will be due upon execution of
this Agreement and billing by The Regents and are at least thirty thousand
dollars ($30,000).
 
22.4 The Licensee may request that The Regents obtain patent protection on the
Invention in foreign countries, if available and if it so desires.  The Licensee
will notify The Regents of its decision to obtain or maintain foreign patents
not less than ninety (90) days prior to the deadline for any payment, filing or
action to be taken in connection therewith.  This notice concerning foreign
filing must be in writing, must identify the countries desired and must reaffirm
the Licensee's obligation to pay the Patent Prosecution Costs thereof.  The
absence of such a notice from the Licensee to The Regents will be considered an
election not to obtain or maintain foreign Patent Rights.
 
22.5 The Licensee will be obligated to pay any Patent Prosecution Costs incurred
during the three (3)-month period after receipt by either party of a Notice of
Termination, even if the invoices for such Patent Prosecution Costs are received
by the Licensee after the end of the three (3)-month period following receipt of
a Notice of Termination.  The Licensee may terminate its obligation to pay
Patent Prosecution Costs with respect to any given patent application or patent
under Patent Rights in any or all designated countries upon three (3)-months'
written notice to The Regents. The Regents may continue prosecution and/or
maintenance of such application(s) or patent(s) at its sole discretion and
expense, provided, however, that the Licensee will have no further right or
licenses thereunder.  Non-payment of Patent Prosecution Costs may be deemed by
The Regents as an election by the Licensee not to maintain such application(s)
or patent(s).
 
22.6 The Regents may file, prosecute or maintain patent applications or patents
at its own expense in any country in which the Licensee has not elected to file,
prosecute or maintain patent applications or patents in accordance with this
Article 22 (Patent Prosecution and Maintenance) and those applications,
resultant patents and patents will not be subject to this Agreement.


23. PATENT MARKING
The Licensee will mark all Licensed Products made, used or Sold under the terms
of this Agreement or their containers in accordance with the applicable patent
marking laws.


24. PATENT INFRINGEMENT
 
24.1 In the event that The Regents (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
the Licensee learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the "Infringement Notice").  During the
period in which, and in the jurisdiction where, the Licensee has exclusive
rights under this Agreement, neither The Regents nor the Licensee will notify a
possible infringer of infringement or put such infringer on notice of the
existence of any Patent Rights without first obtaining consent of the other.  If
the Licensee puts such infringer on notice of the existence of any Patent Rights
with respect to such infringement without first obtaining the written consent of
The Regents and if a declaratory judgment action is filed by such infringer
against The Regents, then Licensee’s right to initiate a suit against such
infringer for infringement under Paragraph 24.2 below will terminate immediately
without the obligation of The Regents to provide notice to the Licensee.   Both
The Regents and the Licensee will use their diligent efforts to cooperate with
each other to terminate such infringement without litigation.
 
24.2 If infringing activity of potential commercial significance by the
infringer has not been abated within ninety (90) days following the date the
Infringement Notice takes effect, then the Licensee may institute suit for
patent infringement against the infringer.  The Regents may voluntarily join
such suit at its own expense, but may not otherwise commence suit against the
infringer for the acts of infringement that are the subject of the Licensee's
suit or any judgment rendered in that suit.  The Licensee may not join The
Regents as a party in a suit initiated by the Licensee without The Regents'
prior written consent.  If, in a suit initiated by the Licensee, The Regents is
involuntarily joined other than by the Licensee, then the Licensee will pay any
costs incurred by The Regents arising out of such suit, including but not
limited to, any legal fees of counsel that The Regents selects and retains to
represent it in the suit.
 
24.3 If, within a hundred and twenty (120) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if the Licensee has not
brought suit against the infringer, then The Regents may institute suit for
patent infringement against the infringer.  If The Regents institutes such suit,
then the Licensee may not join such suit without The Regents' consent and may
not thereafter commence suit against the infringer for the acts of infringement
that are the subject of The Regents' suit or any judgment rendered in that suit.
 
24.4 Any recovery or settlement received in connection with any suit will first
be shared by The Regents and the Licensee equally to cover any litigation costs
each incurred and next shall be paid to The Regents or the Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the other.  In
any suit initiated by the Licensee, any recovery in excess of litigation costs
will be shared between Licensee and The Regents as follows:  (a) for any
recovery other than amounts paid for willful infringement: (i) The Regents will
receive fifteen percent (15%) of the recovery if The Regents was not a party in
the litigation and did not incur any litigation costs, (ii) The Regents will
receive twenty-five percent (25%) of the recovery if The Regents was a party in
the litigation whether joined as a party under the provisions of Paragraph 24.2
or otherwise, but The Regents did not incur any litigation costs, and (iii) The
Regents will receive fifty percent (50%) of the recovery if The Regents incurred
any litigation costs in connection with the litigation; and (b) for any recovery
for willful infringement, The Regents will receive  fifty percent (50%) of the
recovery.  In any suit initiated by The Regents, any recovery in excess of
litigation costs will belong to The Regents.  The Regents and the Licensee agree
to be bound by all determinations of patent infringement, validity and
enforceability (but no other issue) resolved by any adjudicated judgment in a
suit brought in compliance with this Article 24 (Patent Infringement).
 
24.5 Any agreement made by the Licensee for purposes of settling litigation or
other dispute shall comply with the requirements of Article 3 (Sublicenses) of
this Agreement.
 
24.6 Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).
 
24.7 Any litigation proceedings will be controlled by the party bringing the
suit, except that The Regents may be represented by counsel of its choice in any
suit brought by the Licensee.
 
5. INDEMNIFICATION
 
25.1 The Licensee will, and will require its Sublicensees to, indemnify, hold
harmless and defend The Regents, the sponsors of the research that led to the
Invention  any invention claimed in patents or patent applications under Patent
Rights (including the Licensed Products, Licensed Services and Licensed Methods
contemplated thereunder) and their employers, and the officers, employees and
agents of any of the foregoing, against any and all claims, suits, losses,
damage, costs, fees and expenses resulting from, or arising out of, the exercise
of this license or any sublicense.  This indemnification will include, but not
be limited to, any product liability.   If The Regents, in its sole discretion,
believes that there will be a conflict of interest or it will not otherwise be
adequately represented by counsel chosen by the Licensee to defend The Regents
in accordance with this Paragraph 25.1, then The Regents may retain counsel of
its choice to represent it and the Licensee will pay all expenses for such
representation.
25.2 The Licensee, at its sole cost and expense, will insure its activities in
connection with any work performed hereunder and will obtain and maintain the
following insurance:


25.2.1  
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:



Each Occurrence
$   500,000

Products/Completed Operations Aggregate
$
    0

Personal and Advertising Injury
$   500,000

General Aggregate (commercial form only)
$1,000,000



If the above insurance is written on a claims-made form, it shall continue for
three (3) years following termination or expiration of this Agreement.  The
insurance shall have a retroactive date of placement prior to or coinciding with
the Effective Date of this Agreement;
 
25.2.2  
and Worker's Compensation as legally required in the jurisdiction in which the
Licensee is doing business.



25.3    Notwithstanding the provisions of Paragraph 25.2 above and except for
the provisions of Paragraph  25.4 below, no later than sixty (60) days before
the anticipated date of market introduction of any Licensed Product or Licensed
Service under this Agreement where such Licensed Product or Licensed Service is
not used or Sold for human use, the Licensee, at its sole cost and expense,
shall insure its activities in connection with any work performed under this
Agreement and obtain, keep in force and maintain the following insurance:
 
25.3.1  
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:

Each
Occurrence                                                                $2,000,000
Products/Completed Operations
Aggregate                                                                                                $5,000,000
Personal and Advertising
Injury                                                                                     $2,000,000
General Aggregate (commercial form
only)                                                                                                $5,000,000
If the above insurance is written on a claims-made form, it shall continue for
three (3) years following termination or expiration of this Agreement.  The
insurance shall have a retroactive date of placement prior to or coinciding with
the Effective Date of this Agreement;
 
25.3.2  
and Worker's Compensation as legally required in the jurisdiction in which the
Licensee is doing business.

 
25.4 Notwithstanding the provisions of Paragraphs 25.2 and 25.3 above, no later
than sixty (60) days before the anticipated date of market introduction of any
Licensed Product or Licensed Service under this Agreement where such Licensed
Product or Licensed Service is used or Sold for human use, the Licensee, at its
sole cost and expense, shall insure its activities in connection with any work
performed under this Agreement and obtain, keep in force and maintain the
following insurance:
 
25.4.1  
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:

Each
Occurrence                                                                $5,000,000
Products/Completed Operations
Aggregate                                                                                                $10,000,000
Personal and Advertising
Injury                                                                                     $5,000,000
General Aggregate (commercial form
only)                                                                                                $10,000,000
If the above insurance is written on a claims-made form, it shall continue for
three (3) years following termination or expiration of this Agreement.  The
insurance shall have a retroactive date of placement prior to or coinciding with
the Effective Date of this Agreement;
 
25.4.2  
To the extent Licensee conducts clinical trials under this Agreement, Licensee,
at its sole cost and expense, will obtain, keep in force, and maintain insurance
coverage for each clinical trial in an amount that is customary for such trial
in the industry; and

25.4.3  
Worker's Compensation as legally required in the jurisdiction in which the
Licensee is doing business.



25.5 The coverage and limits referred to in Paragraphs 25.2.1, 25.3.1, 25.4.1,
and 25.4.2 above will not in any way limit the liability of the Licensee under
this Article 25 (Indemnification).  Upon the execution of this Agreement, the
Licensee will furnish The Regents with certificates of insurance evidencing
compliance with all requirements.  Such certificates will:
 
 
-
Provide for thirty (30) days' (ten (10) days for non-payment of premium) advance
written notice to The Regents of any cancellation of insurance coverage;  the
Licensee will promptly notify The Regents of any material modification of the
insurance coverage;

 
-
Indicate that The Regents has been endorsed as an additional insured under the
coverage described above in Paragraphs 25.2.1, 25.3.1, and 25.4.1; and

 
-
Include a provision that the coverage will be primary and will not participate
with, nor will be excess over, any valid and collectable insurance or program of
self-insurance maintained by The Regents.



25.6 The Regents will promptly notify the Licensee in writing of any claim or
suit brought against The Regents for which The Regents intends to invoke the
provisions of this Article 25 (Indemnification).  The Licensee will keep The
Regents informed of its defense of any claims pursuant to this Article 25
(Indemnification).


26. NOTICES
26.1 Any notice or payment required to be given to either party under this
Agreement will be in writing and will be deemed to have been properly given and
to be effective as of the date specified below if delivered to the respective
address given below or to another address as designated by written notice given
to the other party:
26.1.1  
on the date of delivery if delivered in person;

26.1.2  
on the date of mailing if mailed by first-class certified mail, postage paid; or

26.1.3  
on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment.



In the case of Licensee:                                     SHRINK
TECHNOLOGIES, INC.
2038 Corte Del Nogal, Suite 110
Carlsbad, CA 92011
Attention: Mark Baum


In the case of The Regents:                                The Regents of the
University
of California
Office of Technology Transfer
1111 Franklin Street, 5th Floor
Oakland, CA 94607-5200
Attention:         Executive Director
Research Administration and
    Technology Transfer
RE:                 UC Case No. 2008-341 and other cases


27. ASSIGNABILITY
 
This Agreement is personal to the Licensee.  The Licensee may not assign or
transfer this Agreement, including by merger, operation of law, or otherwise,
without The Regents' prior written consent, except that such consent will not be
required in the case of assignment or transfer to a party that succeeds to all
or substantially all of Licensee's business or assets relating to this
Agreement, whether by sale, merger, operation of law or otherwise, provided that
such assignee or transferee promptly agrees to be bound by the terms and
conditions of this Agreement and Licensee and such assignee or transferee signs
The Regents' standard substitution of party letter (the form of which is
attached hereto as Appendix B).  Any attempted assignment by Licensee without
the written consent of The Regents will be null and void.  This Agreement is
binding upon and will inure to the benefit of The Regents, its successors and
assigns.


28. WAIVER
 
No waiver by either party of any breach or default of any of the agreements
contained herein will be deemed a waiver as to any subsequent and/or similar
breach or default.  No waiver will be valid or binding upon the parties unless
made in writing and signed by a duly authorized officer of each party.


29. FORCE MAJEURE
 
29.1 Except for the Licensee's obligation to make any payments to The Regents
hereunder, the parties shall not be responsible for any failure to perform due
to the occurrence of any events beyond their reasonable control which render
their performance impossible or onerous, including, but not limited
to:  accidents (environmental, toxic spill, etc.); acts of God; biological or
nuclear incidents; casualties; earthquakes; fires; floods; governmental acts;
orders or restrictions; inability to obtain suitable and sufficient labor,
transportation, fuel and materials; local, national or state emergency; power
failure and power outages; acts of terrorism; strike; and war.
 
29.2 Either party to this Agreement, however, will have the right to terminate
this Agreement upon thirty (30) days’ prior written notice if either party is
unable to fulfill its obligations under this Agreement due to any of the causes
specified in Paragraph 29.1 for a period of one (1) year.


30. GOVERNING LAWS; VENUE; ATTORNEYS’ FEES
 
30.1 THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that would
direct the application of the laws of another jurisdiction and without regard to
which party drafted particular provisions of this Agreement, but the scope and
validity of any patent or patent application will be governed by the applicable
laws of the country of such patent or patent application.
 
30.2 Any legal action brought by the parties hereto relating to this Agreement
will be conducted in San Francisco, California.
 
30.3 The prevailing party in any suit related to this Agreement will be entitled
to recover its reasonable attorneys' fees in addition to its costs and necessary
disbursements.


31. GOVERNMENT APPROVAL OR REGISTRATION
 
If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency, the
Licensee will assume all legal obligations to do so.  The Licensee will notify
The Regents if it becomes aware that this Agreement is subject to a United
States or foreign government reporting or approval requirement. The Licensee
will make all necessary filings and pay all costs including fees, penalties and
all other out-of-pocket costs associated with such reporting or approval
process.


32. COMPLIANCE WITH LAWS
 
The Licensee shall comply with all applicable international, national, state,
regional and local laws and regulations in performing its obligations hereunder
and in its use, manufacture, Sale or import of the Licensed Products, Licensed
Services or practice of the Licensed Method.  The Licensee will observe all
applicable United States and foreign laws with respect to the transfer of
Licensed Products and related technical data and the provision of Licensed
Services to foreign countries, including, without limitation, the International
Traffic in Arms Regulations (ITAR) and the Export Administration
Regulations.  The Licensee shall manufacture Licensed Products and practice the
Licensed Method in compliance with applicable government importation laws and
regulations of a particular country for Licensed Products made outside the
particular country in which such Licensed Products are used, Sold or otherwise
exploited.


33. CONFIDENTIALITY
 
33.1 The Licensee and The Regents will treat and maintain the other party’s
proprietary business, patent prosecution, software, engineering drawings,
process and technical information and other proprietary information, including
the negotiated terms of this Agreement and any progress reports and royalty
reports and any sublicense agreement issued pursuant to this Agreement
("Proprietary Information") in confidence using at least the same degree of care
as the receiving party uses to protect its own proprietary information of a like
nature from the date of disclosure until five (5) years after the termination or
expiration of this Agreement. This confidentiality obligation will apply to the
information defined as "Data" under the Secrecy Agreement and such Data will be
treated as Proprietary Information hereunder.
 
33.2 The Licensee and The Regents may use and disclose Proprietary Information
to their employees, agents, consultants, contractors and, in the case of the
Licensee, its Sublicensees, provided that such parties are bound by a like duty
of confidentiality as that found in this Article 33
(Confidentiality).  Notwithstanding anything to the contrary contained in this
Agreement, The Regents may release this Agreement or any sublicense, including
any terms thereof, and information regarding royalty payments or other income
received in connection with this Agreement to the inventors, senior
administrative officials employed by The Regents and individual Regents upon
their request.  If such release is made, The Regents will request that such
terms be kept in confidence in accordance with the provisions of this Article 33
(Confidentiality).  In addition, notwithstanding anything to the contrary in
this Agreement, if a third party inquires whether a license to Patent Rights is
available, then The Regents may disclose the existence of this Agreement and the
extent of the grant in Articles 2 (Grant) and 3 (Sublicenses) and related
definitions to such third party, but will not disclose the name of the Licensee
unless Licensee has already made such disclosure publicly and will not disclose
the financial terms contained in this Agreement.
 
33.3 All written Proprietary Information will be labeled or marked confidential
or proprietary.  If the Proprietary Information is orally disclosed, it will be
reduced to writing or some other physically tangible form, marked and labeled as
confidential or proprietary by the disclosing party and delivered to the
receiving party within thirty (30) days after the oral disclosure.
 
33.4 Nothing contained herein will restrict or impair, in any way, the right of
the Licensee or The Regents to use or disclose any Proprietary Information:
 
33.4.1  
that recipient can demonstrate by written records was previously known to it
prior to its disclosure by the disclosing party;

33.4.2  
that recipient can demonstrate by written records is now, or becomes in the
future, public knowledge other than through acts or omissions of recipient;

33.4.3  
that recipient can demonstrate by written records was obtained lawfully and
without restrictions on the recipient from sources independent of the disclosing
party; and

33.4.4  
that The Regents is required to disclose pursuant to the California Public
Records Act or other applicable law.

The Licensee or The Regents also may disclose Proprietary Information that is
required to be disclosed (i) to a governmental entity or agency in connection
with seeking any governmental or regulatory approval, governmental audit, or
other governmental contractual requirement or (ii) by law, provided that the
recipient uses reasonable efforts to give the party owning the Proprietary
Information sufficient notice of such required disclosure to allow the party
owning the Proprietary Information reasonable opportunity to object to, and to
take legal action to prevent, such disclosure.
 
33.5 Upon termination of this Agreement, the Licensee and The Regents will
destroy or return any of the disclosing party’s Proprietary Information in its
possession within fifteen (15) days following the termination of this
Agreement.  The Licensee and The Regents will provide each other, within thirty
(30) days following termination, with written notice that such Proprietary
Information has been returned or destroyed.  Each party may, however, retain one
copy of such Proprietary Information for archival purposes in non-working files.
34. MISCELLANEOUS
 
34.1 The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
34.2 This Agreement is not binding on the parties until it has been signed below
on behalf of each party.  It is then effective as of the Effective Date.
 
34.3 No amendment or modification of this Agreement is valid or binding on the
parties unless made in writing and signed on behalf of each party.
 
34.4 This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
hereof.  The Secrecy Agreement (UC Control No. 2009-20-0554) dated April 9, 2009
is hereby superseded.  The Option Agreement remains in effect.
 
34.5 In case any of the provisions contained in this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement and this
Agreement will be construed as if such invalid, illegal or unenforceable
provisions had never been contained in it.
 
34.6 This Agreement includes the attached Appendix(es) A and B.
 
34.7 No provisions of this Agreement are intended or shall be construed to
confer upon or give to any person or entity other than The Regents and the
Licensee any rights, remedies or other benefits under, or by reason of, this
Agreement.
 
34.8 In performing their respective duties under this Agreement, each of the
parties will be operating as an independent contractor.  Nothing contained
herein will in any way constitute any association, partnership, or joint venture
between the parties hereto, or be construed to evidence the intention of the
parties to establish any such relationship.  Neither party will have the power
to bind the other party or incur obligations on the other party's behalf without
the other party's prior written consent.


IN WITNESS WHEREOF, both The Regents and the Licensee have executed this
Agreement, in duplicate originals, by their respective and duly authorized
officers on the day and year written.


SHRINK TECHNOLOGIES,
INC.                                                       THE REGENTS OF THE
UNIVERSITY
OF CALIFORNIA


By:           __________________________                                   By:           ___________________________
(Signature)                                                                           (Signature)


Name:                      __________________________                    Name:                      William
T. Tucker
(Please Print)


Title:                      __________________________                     Title:                      Executive
Director
Research Administration and   Technology Transfer


Date:                      __________________________                       Date:                      __________________________

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
CIRM
Intellectual Property Requirements for Non-Profit Organizations

 
 

--------------------------------------------------------------------------------

 

APPENDIX B
UC Case No. XX-XXX


CONSENT TO SUBSTITUTION OF PARTY


This substitution of parties ("Agreement") is effective this  day of  , 200_,
among The Regents of the University of California ("The Regents), a California
corporation, having its statewide administrative offices at 1111 Franklin
Street, 12th Floor, Oakland, California 94607-5200; [original Licensee name]
[("XXX")], a [insert state] corporation, having a principal place of business
at  ________________________________; and [new licensee name] [("YYY")] a
______________________ corporation, having a principal place of business at
_________________________________.


BACKGROUND


A.           The Regents and [XXX] entered into a or License Agreement effective
________________ (UC Control No. __-__-____), entitled _________________
("[type] Agreement"), wherein [XXX]  was granted certain rights. [include
amendments, if any]
B.           [XXX] desires that  [YYY] be substituted as [Licensee] (defined in
the [type] Agreement) in place of [XXX], and The Regents is agreeable to such
substitution.
C.  
[YYY] has read the [type] Agreement and agrees to abide by its terms and
conditions.



 
The parties agree as follows:
1. [YYY] assumes all liability and obligations under the [type] Agreement and is
bound by all its terms in all respects as if it were the original [Licensee] of
the [type] Agreement in place of [XXX].
2. [YYY] is substituted for [XXX], provided that [YYY] assumes all liability and
obligations under the [type] Agreement as if [YYY] were the original party named
as [Licensee] as of the effective date of the [type] Agreement, for all
liability and obligations under the [type] Agreement arising before or after the
effective date of this Agreement.
3. The Regents releases [XXX] from all liability and obligations under the
[type] Agreement arising before or after the effective date of this Agreement.
The parties have executed this Agreement in triplicate originals by their
respective authorized officers on the following day and year.


[XXX]
COMPANY                                                                                     THE
REGENTS OF THE
UNIVERSITY OF CALIFORNIA


 
By:
______________________________
By:
_____________________________

(Signature)
Name:                      ______________________________                                                                                                Name:                      [Licensing
Officer Name]
(Please print)
Title:                      ______________________________                                                                                                Title:                      [Licensing
Officer]
Office of Technology Transfer
Date:                      ______________________________                                                                                                Date:                      _____________________________


[YYY] COMPANY
By:           ___________________________
(Signature)
Name:                      ___________________________
(Please print)
Title:                      ___________________________
Date:                      ___________________________


 
 
 

--------------------------------------------------------------------------------

 
